FIFTH DIVISION
                          MCFADDEN, C. J.,
       RICKMAN, P. J., and SENIOR APPELLATE JUDGE PHIPPS.

                    NOTICE: Motions for reconsideration must be
                    physically received in our clerk’s office within ten
                    days of the date of decision to be deemed timely filed.
                               https://www.gaappeals.us/rules

                    DEADLINES ARE NO LONGER TOLLED IN THIS
                    COURT. ALL FILINGS MUST BE SUBMITTED WITHIN
                    THE TIMES SET BY OUR COURT RULES.


                                                                      June 29, 2021



In the Court of Appeals of Georgia
 A21A0035. CASTANEDA v. THE STATE.

      PHIPPS, Senior Appellate Judge.

      A jury found Francis Santos Castaneda guilty of two counts of child

molestation. Following the denial of his motion for new trial, Castaneda filed this

appeal. He asserts that the trial court erred in admitting the victim’s prior consistent

statements and that he received ineffective assistance of trial counsel. We find that

the trial court erred in admitting the victim’s prior recorded interview with the

detective, and because we cannot conclude that the error was harmless as a matter of

law, we reverse Castaneda’s judgment of conviction. Based on this conclusion, we

decline to address Castaneda’s other enumerations of error.

      We review a trial court’s refusal to grant a new trial under the same standard

as that used when a defendant challenges the sufficiency of the evidence: “[T]he
relevant question is whether, after viewing the evidence in the light most favorable

to the prosecution, any rational trier of fact could have found the essential elements

of the crime beyond a reasonable doubt.” Jones v. State, 340 Ga. App. 568, 568 (1)

(798 SE2d 87) (2017) (citation and punctuation omitted). “As long as there is some

competent evidence, even though contradicted, to support each fact necessary to make

out the state’s case, the jury’s verdict will be upheld.” Id. (citation and punctuation

omitted).

      So viewed, the evidence shows that the victim was 11 or 12 years old when her

parents divorced. She lived with Castaneda, her father, when she was in middle

school. The victim testified about the molestations she endured while at her father’s

house, “at least once a week for a while, until [she] was 16[.]” In February 2015,

when the victim was twenty years old, she left college and began seeing a counselor

for depression, anxiety, and panic attacks. The victim informed the counselor during

one of her sessions that her father had molested her when she was 11 or 12 years old,

and the counselor described some of the molestation in her testimony. The counselor

encouraged the victim to report the abuse to law enforcement, and the victim

contacted police in May 2015.



                                          2
      The responding officer spoke to the victim and her mother, and the officer

escalated the case to the special victims unit. The officer testified regarding what the

victim told her. Subsequently, a detective with the special victims unit interviewed

the victim, and a video-recording of that lengthy interview was played for the jury.

      The jury found Castaneda guilty of two counts of child molestation. Castaneda

filed a motion, which he later amended, for new trial. The trial court denied the

motion, and this appeal followed.

      1. Castaneda first argues that the trial court erred in permitting the jury to hear

the video-recorded interview the victim gave to the detective.1 According to

Castaneda, the video-recorded interview repeated the allegations of abuse over and

over, contained leading and presumptive questions, and expanded on the victim’s

allegations to include claims not contained in her trial testimony or the indictment.

He argues convincingly in his appellate brief that the victim’s direct examination at

trial spanned a mere 28 pages, with far fewer related to the actual sexual abuse

allegations, and the State improperly bolstered its case by introducing through the




      1
       According to Castaneda, the interview lasted one hour and 38 minutes. The
redacted video played for the jury lasted 43 minutes.

                                           3
victim’s 43 minute video-recorded interview not only cumulative, but substantial

substantive evidence without meeting the requirements of OCGA § 24-6-613 (c).

      The record shows that prior to trial, the State filed a motion in limine to admit

prior consistent statements made by the victim to a number of witnesses, including

the detective, the responding officer, and the victim’s counselor. The State initially

relied on Donaldson v. State, 244 Ga. App. 89, 90-91 (3) (534 SE2d 839) (2000), to

support its argument that Castaneda’s “not guilty” plea, standing alone, placed the

veracity of the victim and her version of the events at issue, thus permitting

introduction of the victim’s prior consistent statements. During oral argument on the

motion, defense counsel responded that she believed the State’s motion was “within

the legal bounds” and that she could not object to it. The trial court therefore granted

the State’s motion to admit the victim’s prior consistent statements.

      Subsequently, while discussing evidence of prior difficulties, the State

informed the trial court that it expected to play the victim’s entire video-recorded

forensic interview with the detective. Castaneda’s counsel apologized for

misunderstanding that the State wanted to play the entire interview the previous day,

and counsel stated that while she did not have an issue with the detective testifying



                                           4
as to what the victim told him, she did object to the playing of the entire forensic

interview. According to defense counsel,

      [t]he basis for the objection is that the purpose of allowing consistent
      statements is to show consistent statements. It’s not to let them hear her
      testify all over again. So if there are issues in her statement where she is
      impeached or, you know, things are shown to be contradicted, then those
      -- I guess those portions of the interview would be appropriate to show
      as consistent statements. I don’t think the State gets free reign to just
      play an interview. This is not a child victim. This is not a situation
      where we’re dealing with child hearsay. This is an adult. She was adult
      when she was interviewed.

The State countered that the video-recorded forensic interview was a prior consistent

statement, and the trial court had already ruled that it was admissible. The trial court

postponed ruling at that time, indicating that the parties could revisit the issue later.

      Prior to swearing in the jury, the State again raised the issue of playing the

victim’s entire video-recorded interview for the jury, asserting that the recording is

the “purest form of a prior consistent statement” because it is hearing the statement

from the victim herself rather than through the detective. Defense counsel argued that

although the detective could testify as to what the victim told him during the

interview, playing the entire video-recorded interview would amount to improper

bolstering of an adult witness and violate the continuing witness rule. The trial court



                                           5
ruled that the victim’s video-recorded interview with the detective could be played

for the jury.

       The issue was raised again following the victim’s testimony, when defense

counsel argued that a prior consistent “statement” does not include a nearly two hour

video-recorded interview, that the video-recorded interview constituted hearsay and

improper bolstering, and that the video-recording was not redacted sufficiently.

Defense counsel further argued that the recorded interview was not admissible as a

prior consistent statement because any improper motive or improper influence

occurred prior to the victim’s video-recorded interview with the detective. The State,

on the other hand, argued that defense counsel’s cross-examination of the victim

about her meeting with the district attorney opened the door to the playing of the

recorded interview, and the entire interview should be admitted with a limiting

instruction. The trial court ruled that “fabrication [had] been put at issue” and that the

recorded interview could be admitted into evidence and played for the jury.

       Subsequently, the victim’s redacted 43 minute video-recorded interview with

the detective was played for the jury, over objection, during the detective’s testimony.

Castaneda asserts this ruling was erroneous. “We review a trial court’s ruling on the

admission of evidence under an abuse of discretion standard[,]” Gonzalez v. State,

                                            6
350 Ga. App. 297, 303 (3) (829 SE2d 385) (2019) (citation omitted), and we find that

the trial court abused its discretion in admitting the victim’s video-recorded interview

with the detective in this case.

      It is well settled that an out-of-court statement offered for the truth of the

matter asserted “shall not be hearsay if the declarant testifies at the trial or hearing,

is subject to cross-examination concerning the statement, and the statement is

admissible as a . . . prior consistent statement under Code Section 24-6-613[.]”

OCGA § 24-8-801 (d) (1) (A). Here, there is no dispute that the adult victim testified

at trial and was available for cross-examination. Accordingly, the dispositive question

is whether the victim’s video-recorded forensic interview was admissible as a prior

consistent statement under OCGA § 24-6-613. Under that Code Section,

      [a] prior consistent statement shall be admissible to rehabilitate a
      witness if the prior consistent statement logically rebuts an attack made
      on the witness’s credibility. A general attack on a witness’s credibility
      with evidence offered under Code Section 24-6-608 [evidence of
      character and conduct of witness] or 24-6-609 [impeachment by
      evidence of conviction of a crime] shall not permit rehabilitation under
      this subsection. If a prior consistent statement is offered to rebut an
      express or implied charge against the witness of recent fabrication or
      improper influence or motive, the prior consistent statement shall have
      been made before the alleged recent fabrication or improper influence
      or motive arose.

OCGA § 24-6-613 (c).

                                           7
      The Supreme Court of Georgia recently explained that this statute both codifies

our pre-2013 approach to the introduction of prior consistent statements and broadens

the admissibility criteria for prior consistent statements:

      While the final sentence of the Code section effectively codifies our
      prior decisional law, the first two sentences expand the admissibility
      criteria to cover prior statements offered to rehabilitate a witness against
      any attack on a witness’ credibility, other than that based on character
      or prior convictions, so long as the prior statement “logically rebuts”
      that attack.

McGarity v. State, __ Ga. __, __ (3) (856 SE2d 241) (2021) (citations omitted;

emphasis in original). According to the Supreme Court,

      it is clear that a prior consistent statement will be admissible only if (1)
      the witness’ credibility has been attacked, by some means other than
      impeachment by evidence of character or prior convictions; and (2) the
      prior statement “logically rebuts” that attack. Further, if the attack is by
      a charge of recent fabrication or improper influence or motive, a prior
      statement may “logically rebut” the attack only if it was made before the
      alleged fabrication, influence, or motive came about.

Id. at __ (3). We, therefore, must determine not only whether Castaneda impugned the

victim’s credibility by charging her with recent fabrication or improper influence or

motive, but also whether he attacked the victim’s credibility on other proper grounds

and whether her prior consistent statement logically rebutted that attack.




                                           8
      (a) General attack on the victim’s credibility. We first turn to the questions

surrounding a general attack on the victim’s credibility; specifically, whether

Castaneda attacked the victim’s credibility by some means other than impeachment

by evidence of character or prior convictions, and whether her prior statement

“logically rebutted” that attack. Our review of the record shows that Castaneda did

properly attack the victim’s credibility, but the record does not support a finding that

the victim’s redacted 43 minute video-recorded interview with the detective logically

rebutted the attack.

      During opening argument, defense counsel stated that it was going to be the

jury’s job to “assess the credibility of 2 very important adults[:]” the victim and the

defendant. Defense counsel agreed with the State’s attorney that the case was going

to boil down to what the jury believed, and she admonished the jury to listen to the

witnesses and whether their testimony is “consistent with what they’ve testified to

previously or the statements that they’ve given previously[.]” According to defense

counsel, the victim’s “story” about being abused “has been told by one person and

one person alone, and she’s repeated that story, and you will hear what she told her

mother and her sister and her therapist and the detective and the responding officer.”



                                           9
       During closing argument, defense counsel attempted to point out the

differences between the victim’s trial testimony and her interview responses:

       [T]here seems to be some differences from -- from the interview in 2015
       to the testimony in 2019. She talks about being touched on her breasts
       and then her vagina, and then we get trial testimony where she -- or I’m
       sorry -- the interview testimony where she gives an account of his hand
       being down her pants, and she realizes that she’s having her period. So
       then he touched her breasts. There’s just some variations in those details,
       some inconsistencies in those details.

Regarding another incident, defense counsel argued that in 2015 the victim did not

give details to the detective. Defense counsel then stated: “[W]hen we start to have

those inconsistencies, we start to wonder, well, maybe is she remembering a memory

or is she remembering a story?” Specifically, defense counsel argued:

       [T]hose are the kind of things, when [the State] gets up and says you
       should believe her because she’s told the same story, she’s told the same
       story in 2015 and she told the same story to her counselors and she told
       the same story to -- to the -- to the intake officer, Officer Herrera or
       Deputy Herrera. She told the same story to Detective Leach. Well, she
       didn’t really. And when she’s telling us that these are the details she’s
       remembered and those details change, well, how are -- how are you
       supposed to say that that’s consistent? How are you supposed to find
       that that’s consistent?

Defense counsel then addressed additional inconsistencies in the victim’s testimony.

“I don’t want to call [the victim] a liar either, but I don’t think she’s telling the truth,

and I don’t believe the State has met its burden with her truth.” “[T]hink about the

                                            10
testimony of these 2 people in the he-said, she-said that we’ve been talking about for

the last 2 days.” Defense counsel concluded by pointing to all of the doubt in the case,

including the victim’s inconsistent statements and the lack of corroboration of her

statements.2

      Defense counsel’s statements were attacks on the victim’s general credibility

by some means other than impeachment by evidence of character or prior convictions.

Thus, her prior consistent statement to the detective was admissible if it “logically

rebutted” the credibility attack. Walters v. State, 335 Ga. App. 12, 17 (780 SE2d 720)

(2015); accord Wilson v. State, 351 Ga. App. 794, 799 (3) (b) (833 SE2d 175) (2019).

Castaneda’s trial counsel argued, “in order for [the prior consistent statement] to be

admissible, [it] would have to be related to her testimony that she gave on the witness

stand[,]” and, here, “[t]he victim provided much greater detail about the sexual abuse

during the forensic interview than she did in her testimony at trial and also provided

time frames when various specific incidents of abuse occurred, which she did not

provide in her trial testimony.” We are constrained to agree.

      2
        “Although some of these credibility attacks occurred after [the victim’s] prior
consistent statement was introduced through [the detective’s] testimony, a prior
consistent statement may be admissible if the testifying witness’s credibility was
‘eventually attacked’ at a later point in the trial.” Walters v. State, 335 Ga. App. 12,
17, n. 4 (780 SE2d 720) (2015) (citations omitted).

                                          11
      This Court has thoroughly reviewed the victim’s lengthy redacted video-

recorded interview, which was conducted through numerous leading questions, and

finds that it was not cumulative of the victim’s extremely brief trial testimony, but

provided much greater detail about the sexual abuse and when the incidents occurred.

The interview also included testimony about other acts not alleged in the indictment

or at trial, such as emotional and verbal abuse against not only the victim, but her

siblings and mother, testimony about the victim’s acts of cutting herself, testimony

that the victim heard Castaneda watching what sounded like porn, testimony that

Castaneda repeatedly pinched her nipples and grabbed her butt, testimony that the

victim slept in sweat pants to make it harder for Castaneda to touch her, testimony

that Castaneda would not let the victim eat because he wanted her to wrestle in a

lower weight class, and testimony about Castaneda’s abusive characteristics. We

agree with defense counsel that the 43 minute video-recorded interview in this case

does not “logically rebut” Castaneda’s general attack on the victim’s credibility. The

introduction of the video-recorded interview was simply “a chance for the victim to

testify again to stuff that she wasn’t asked about on direct examination[,]” and the

trial court erred if it admitted the recording on this ground.



                                          12
       However, although the State generally argues that the victim’s credibility was

placed in issue because defense counsel made it clear that her primary defense was

to challenge the credibility of the victim, it does not appear that either the State or the

trial court actually addressed or considered whether the victim’s video-recorded

interview with the detective logically rebutted an attack on the victim’s credibility

under the first portion of OCGA § 24-6-613 (c). In fact, the State does not address in

its appellate brief how the lengthy video-recorded interview logically rebutted any

general attack which defense counsel may have done during opening and closing

arguments.3 Instead, the State argued and the trial court based its admission of the

victim’s video-recorded interview on the ground that defense counsel implied during

cross-examination that the victim’s testimony may have been the result of recent

fabrication or improper influence or motive. Accordingly, we turn to the questions of

       3
        The State relies on Donaldson v. State, 244 Ga. App. 89, 91 (3) (534 SE2d
839) (2000), to support its argument that Castaneda’s entry of a guilty plea, alone,
was sufficient to allow for the admission of the victim’s prior consistent statement.
Indeed, this Court held in Donaldson that the victim’s prior consistent statement to
a sexual assault nurse was admissible because “[t]he entry of [the defendant’s] ‘not
guilty’ plea placed the veracity of the victim and her version of events at issue.” Id.
Having carefully re-examined Division 3 in Donaldson, we conclude that its
reasoning cannot be sustained. Accordingly, we overrule Division 3 of Donaldson
and specifically note that OCGA § 24-6-613 (c) now codifies the criteria used to
determine the admissibility of a prior consistent statement. See Grant v. State, 326
Ga. App. 121, 128 (4), n. 4 (756 SE2d 255) (2014).

                                            13
whether Castaneda, in fact, challenged the victim’s veracity by charging her with

recent fabrication or improper influence or motive, and whether the trial court

properly admitted the video-recording on this ground.

      (b) Recent fabrication or improper influence or motive. As the Supreme Court

of Georgia explained, the last sentence in OCGA § 24-6-613 (c) codifies our prior

decisional law regarding prior consistent statements. McGarity, __ Ga. at __ (3).

Under that law, “a witness’s veracity is placed in issue so as to permit the

introduction of a prior consistent statement only if affirmative charges of recent

fabrication, improper influence, or improper motive are raised during

cross-examination.” Cowart v. State, 294 Ga. 333, 339-340 (4) (a) (751 SE2d 399)

(2013) (citation and punctuation omitted). “But even then, to be admissible to refute

the allegation of recent fabrication, improper influence, or improper motive, the prior

statement must predate the alleged fabrication, influence, or motive.” Dimauro v.

State, 341 Ga. App 710, 725 (5) (801 SE2d 558) (2017) (citation and punctuation

omitted), overruled on other grounds by State v. Lane, 308 Ga. 10, 17, 23-24 (838

SE2d 808) (2020). “Unless a witness’s veracity has affirmatively been placed in issue,

the witness’s prior consistent statement is pure hearsay evidence, which cannot be

admitted merely to corroborate the witness, or to bolster the witness’s credibility in

                                          14
the eyes of the jury.” Cowart, 294 Ga. at 340 (4) (a) (citation omitted). See also

Baugh v. State, 276 Ga. 736, 738 (2) (585 SE2d 616) (2003) (“When there are no

allegations of recent fabrication, or improper influence or motive on

cross-examination, the prior consistent statement is hearsay evidence improperly

admitted to bolster the witness’s credibility in the eyes of the jury.”) (citation and

punctuation omitted).

      Here, the State argued below and the trial court agreed that defense counsel

charged the victim with recent fabrication or improper influence or motive, sufficient

to permit admission of the victim’s lengthy video-recorded interview with the

detective as a prior consistent statement, based on the following colloquy:

      Q. After you stopped seeing Ms. Crawford, you stopped seeing Dr.
      Martin, you are interviewed by Detective Leach in – if I said the spring,
      May of 2015? Do you recall that interview?
      A. Yes.
      Q. And since that time, have you had any other contact with law
      enforcement since that interview at this time?
      A. No.
      Q. So the last time you’ve spoken with anybody –
      A. He -- he spoke when my father got arrested. I’ve been in contact on
      and off with the D.A.’s office since then.
      Q. Okay. Tell me about that. How frequently have you talked to the
      D.A.’s office?
      A. Once about 3 years ago. They had called me in to talk about the case.
      I guess they were just starting to look at it. And then more frequently the
      last 6 months.

                                          15
      Q. Okay. And prior to your testimony today, did you, were you given an
      opportunity to watch the -- watch the video of the interview that you
      gave with Detective Leach?
      A. Yes.
      Q. And were you given a copy of his written report, by any chance, to
      review?
      A. Not the written report.
      Q. Okay. And when did you most recently review the interview that you
      did with Detective Leach?
      A. About a week ago.
      Q. And prior to that, again, had -- I think you said you had a discussion
      with the D.A.’s office about 3 years ago?
      A. Yes.
      Q. And then, again, were they making contact to discuss the sum and
      substance of -- of your -- of the charges or just to keep -- keep in touch?
      Hey, where are you living? Where are you?
      A. They were keeping in touch with me. The talked the next steps a little
      bit. They mentioned that I would be watching the interview again with
      Detective Leach.

In its order denying Castaneda’s motion for new trial, the trial court concluded that

the above exchange “questioned the victim concerning her meeting with the District

Attorney’s office and her recent review of her forensic interview” and “implied that

the meeting and review might have shaped the victim’s testimony and raised the issue

of recent fabrication, improper influence, or improper motive.” Contrary to the State’s

assertion and the trial court’s finding, this colloquy does not imply recent fabrication,

improper influence, or improper motive.



                                           16
      While the cross-examination elicited testimony regarding when the victim

spoke with the district attorney’s office and viewed her prior video-recorded

interview, potentially indicating that she refreshed her recollection, it did not amount

to a comment regarding coercion, fabrication, or improper influence and motive by

the district attorney or anyone else regarding the victim’s trial testimony. Compare

Kendricks v. State, __ Ga. App. __ (855 SE2d 652) (2021) (1) (a) (victim’s veracity

placed in issue where defense attorney extensively questioned victim about whether

the details of her story were consistent each time she told someone what happened

and asked victim whether she mentioned to anyone certain details to which she

testified at trial); Sawyer v. State, 308 Ga. 375, 385 (2) (c) (839 SE2d 582) (2020)

(witness’s prior consistent statements were admissible to rehabilitate the witness after

she was questioned on cross-examination about fabricating her story and specifically

asked if she was lying in her prior statement or at trial); Puckett v. State, 303 Ga. 719,

722 (3) (814 SE2d 726) (2018) (psychologist could testify to victim’s prior consistent

statements where defense counsel asked victim if anyone told him what to say and

questioned whether the victim might have been fabricating his recent story on direct

examination); Dorsey v. State, 303 Ga. 597, 603 (3) (814 SE2d 378) (2018)

(admission of witness’s prior consistent statement was proper where, while

                                           17
cross-examining witness, defense counsel implied that witness fabricated his

testimony and suggested that witness’s trial testimony and his prior statement were

inconsistent); Cobb v. Hart, 295 Ga. 89, 90-91 (2) (757 SE2d 840) (2014) (forensic

interview was admissible as a prior consistent statement when defense counsel posed

questions on cross-examination implying that the victim met and colluded with

appellant’s adult niece, who had testified that appellant molested her as a child, to

make their trial testimonies more consistent with each other); Dimauro, 341 Ga. App.

at 725-726 (5) (prior consistent statement was admissible because, even though

defense counsel did not directly accuse victim of lying, her veracity was challenged

by questions eliciting the discrepancies between her trial testimony and her prior

grand jury testimony and by questions about her failure to report earlier).

      The State argues that this case is “nearly identical” to Jones v. State, 340 Ga.

App. 568, 570-571 (2) (798 SE2d 87) (2017), where this Court held that the trial

court did not err in permitting outcry witnesses to testify as to the victim’s prior

consistent statements. In Jones, however, this Court noted as follows:

      During her cross-examination of [the victim], [defendant’s] trial counsel
      challenged the veracity of [the victim’s] trial testimony and questioned
      her about a meeting between her and the district attorney that had taken
      place shortly before trial, implying that the meeting might have shaped
      [the victim’s] testimony.

                                         18
Id. at 571 (2). Here, Castaneda’s trial attorney did not specifically question the victim

about her meetings with the district attorney, and nothing in the trial attorney’s

questions implied that any such meetings might have shaped the victim’s testimony.

In fact, defense counsel consistently argued that any fabrication or undue influence

and motive occurred prior to the victim’s outcry and interview with the detective.

      This case appears more aligned with Johnson v. State, 328 Ga. App. 702, 706

(2) (760 SE2d 682) (2014), where this Court found that the trial court erred in

admitting a victim’s prior consistent statement to an officer. Specifically, we noted

that “[t]he State did not elicit testimony from the trooper about [the victim’s]

statements to rehabilitate her after the defense attacked her veracity; instead, the State

elicited the testimony during its direct examination of the witness simply to bolster

the victim’s credibility.” Id.

      Because we discern no basis for the admission of the victim’s video-recorded

interview with the detective under either prong of OCGA § 24-6-613 (c), the trial

court abused its discretion in admitting the lengthy interview, which did not qualify

as a prior consistent statement, but was, instead, pure hearsay improperly used to

bolster the victim’s credibility. See Cowart, 294 Ga. at 341 (4) (a). This conclusion,

however, does not end our inquiry.

                                           19
      (c) Impact of evidence. “The improper admission of bolstering evidence is a

non-constitutional, evidentiary error[.]” Cowart, 294 Ga. at 341 (4) (b). Accordingly,

“to determine whether such error requires reversal, we must determine whether it is

highly probable that the error did not contribute to the jury’s guilty verdicts.”

McGarity, __ Ga. at __ (3).

      Where improper bolstering has occurred, this determination must be
      made without reliance on the testimony that was improperly bolstered,
      as the very nature of the error is that it is repetitive of that to which the
      witness has already testified. Instead, we must consider factors such as
      whether the State’s case was based primarily on the bolstered testimony,
      and whether the improper bolstering added critical weight to that
      testimony.

Id. at __ (3) (citations and punctuation omitted).

      Here, there was no physical evidence and the State’s case was based for the

most part on the adult victim’s outcry, her trial testimony, and the hearsay statements

recounted by other witnesses. As Castaneda points out, the victim’s trial testimony

consisted of a mere 28 pages, with far fewer dedicated to the alleged offenses charged

in the indictment. Instead, the State used the victim’s redacted 43 minute video-

recorded interview with the detective to bolster the victim’s testimony. This lengthy

interview



                                           20
      was not merely cumulative of the victim’s trial testimony. The victim
      provided much greater detail about the sexual abuse during the forensic
      interview than she did in her testimony at trial, and also provided time
      frames when various specific instances of abuse occurred, which she did
      not provide in her testimony.

Sullins v. State, 347 Ga. App. 628, 634 (1) (820 SE2d 468) (2018) (footnotes omitted)

(molestation and sexual battery convictions reversed because trial court committed

plain error in admitting victim’s videotaped forensic interview and out-of-court

statements concerning the abuse). In addition, the video-recorded interview included

testimony about other acts not alleged in the indictment. “Thus, even though the

victim’s [brief] testimony standing alone may have been sufficient to convict

[Castaneda], we cannot say that the victim’s [lengthy video-recorded interview with

the detective] did not likely affect the [jury’s] verdict.” Id.

             Inasmuch as there was no physical evidence to present to the jury,
      the jury was required to evaluate the credibility of the victim and
      [Castaneda] to determine if the crime [of aggravated child molestation]
      took place. We agree with [Castaneda] that the improper bolstering of
      the victim’s credibility added critical weight to her testimony and did
      contribute to the verdict.

Cash v. State, 294 Ga. App. 741, 746 (669 SE2d 731) (2008). Accordingly, the trial

court’s admission of the victim’s video-recorded interview with the detective was

harmful and, under the circumstances of this case, the error must be remedied by


                                           21
reversing Castaneda’s convictions and affording him the opportunity for a new trial.

See McGarity, __ Ga. at __ (3); accord Cowart, 294 Ga. at 342-343 (5).4

      2. Castaneda argues in separate enumerations of error that the trial court

committed plain error in admitting, in the absence of his objection, prior consistent

statements the victim made to her counselor and the first responding officer. The

State merely asserts that these claims fail for the same reasons as the claim regarding

the admissibility of the victim’s video-recorded interview with the detective.

Castaneda further argues that he received ineffective assistance of trial counsel.

Because Castaneda must be retried based on our conclusion in Division 1, it is

unnecessary for us to consider his remaining enumerations of error.

      Judgment reversed. McFadden, C. J., concurs; and Rickman, P. J., concurs in

judgment only.




      4
        We have circulated this decision among all nondisqualified judges of the
Court to consider whether this case should be passed upon by all members of the
Court. Fewer than the required number of judges, however, voted in favor of a
hearing en banc on the question of overruling Division 3 in Donaldson v. State, 244
Ga. App. 89, 91 (3) (534 SE2d 839) (2000).

                                          22